UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QA (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended July 31, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from February 1 to July 31, 2011 Commission File number001-34212 EAGLECREST RESOURCES. INC. (Exact name of registrant as specified in its charter) Nevada 26-2626737 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 340 Basa Compound, Zapate, Las Pinas City, Metro Manila, Philippines (Address of principal executive offices) (702) 973-1583 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: February 7, 2012: 60,000,000 common shares 2 EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q for six month period ended on July 31, 2011, filed by the registrant on September 12, 2011 (the “Original Report”), is being filed to revise the registrant’s Original Report for the six month period ended July 31, 2011 to correctly state the Company’s issued and outstanding share capital, par value per share of common stock and post-split share data. On August 6, 2010, the Company amended its Articles of Incorporation to increase its number of authorized shares of common stock to 600,000,000 shares of common stock, par value of $0.006 per share. In this Amended Report the Registrant has updated Item 1 and Item 5 of the Original Report to reflect Post Split data with respect to the aforementioned amendment to its Articles of Incorporation. Except for the foregoing, this Amendment No. 1 does not amend any other part of the Original Report, which continues in full force and effect. This Amendment No. 1 speaks as of the date of the Original Report and, except for the amended disclosure in Items 1 and 5 as relates to the Registrant’s authorized share capital, par value per share, and post-split share data, this Amended Report has not been updated to reflect events occurring after the date of the Original Report. As required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, this Amendment No. 1 includes updated certifications from the Registrant’s principal executive officer and principal financial officer. 3 INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements 5 Balance Sheet as at July 31, 2011 and January 31, 2011 6 Statement of Operations For the three monthsandsix months ended July 31, 2011 and 2010 and from Inception (August 22, 2007) to July 31, 2011 7 Statement of Cash Flows For the six months ended July 31, 2011 and 2010 and from Inception (August 22, 2007) to July 31, 2011 8 Notes to the Financial Statements. 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 13 ITEM 4. Controls and Procedures 13 ITEM 4T Controls and Procedures 14 PART 11. OTHER INFORMATION ITEM 1. Legal Proceedings 15 ITEM 1A Risk Factors 15 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Defaults Upon Senior Securities 18 ITEM 4. Submission of Matters to a Vote of Security Holders 18 ITEM 5. Other Information 18 ITEM 6. Exhibits 18 SIGNATURES. 19 4 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Eaglecrest Resources, Inc. (pre-exploration stage company) (the Company) at July 31, 2011 (with comparative figures as at January 31, 2011) and the statement of operations for the three months and six monthsended July 31, 2011 and 2010 and from inception(August22, 2007) to July 31, 2011, and the statement of cash flow for the six months ended July 31, 2011 and 2010 and from inception (August 22, 2007) to July 31, 2011 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended July 31, 2011 are not necessarily indicative of the results that can be expected for the year ending January 31, 2012. 5 EAGLECREST RESOURCES, INC. (Pre-Exploration Stage Company) BALANCE SHEETS July 31 January 31 (Unaudited) (Audited) ASSETS Current Assets Cash $
